Per Curiam:
No portion of the capital stock of the defendant company is employed in the manufacture of anything within this State. It does not manufacture, or pretend to manufacture, anything anywhere. Its capital is actually employed in purchasing raw material and paying another corporation for converting the same into a product which it sells. Though it was incorporated , as a maim-; facturing company, the correct conclusion of the court below was that it is “carrying on nothing more than a mercantile business.”
Judgment affirmed.